Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4 and 6-22 are presently allowed.

The following is an examiner's statement of reasons for allowance:
	The closest prior art, Alalusi (US 2012/0212366 of record) discloses  an antenna assembly comprising a multilayer structure comprising: a superstrate layer formed of dielectric material having at least one of a uniform structure or a thickness such that the superstrate layer compensates for a dielectric characteristic of the glass structure and vehicle variability of an operating frequency of the antenna assembly, an antenna layer on which the superstrate layer is disposed, and comprises an electrically conducting material, and a housing in which the multilayer structure is disposed; However, Alalusi fails to specifically teach the thickness of the superstrate layer being less than a thickness of a glass layer of the glass structure as defined in claims 1 and 20.
	Claims 2-4, 6-14, and 21 are allowed for depending on claims 1 and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

May 13, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845